326 F.2d 759
UNITED STATES of America, Plaintiff-Appellee,v.Sidney STEINSCHREIBER, doing business as Sidcaps Laboratories, John P. Calise, Westchester Blood Service, Inc., Defendants-Appellants.
No. 245.
Docket 28498.
United States Court of Appeals Second Circuit.
Argued January 9, 1964.
Decided January 17, 1964.
Certiorari Denied March 30, 1964.

See 84 S. Ct. 1125.
Appeal from judgments of conviction entered in the United States District Court for the Southern District of New York, Harold R. Tyler, Jr., J., sitting without a jury.


1
Affirmed.


2
Albert J. Gaynor, Asst. U. S. Atty., New York City (Robert M. Morgenthau, U. S. Atty., for the Southern District of New York, Richard A. Givens, Charles A. Stillman and Robert J. Geniesse, Asst. U. S. Attys., New York City, on the brief), for appellee.


3
Abraham S. Robinson, New York City (Emanuel Thebner and Herbert Alan Johnson, New York City, on the brief), for defendant-appellant Sidney Steinschreiber.


4
Alexander Dreiband, New York City (Dreiband, Bleecker & Silberman, New York City, on the brief), for defendants-appellants John P. Calise and West-chester Blood Service, Inc.


5
Before LUMBARD, Chief Judge, and KAUFMAN and MARSHALL, Circuit Judges.

PER CURIAM:

6
The judgments below are affirmed on the opinion of Judge Tyler, reported at D.C., 219 F. Supp. 373 (S.D.N.Y.1963).